DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-5 and 8-10 have been amended; support for the amendment can be found in original claims 1-5 and 8-10.
Claims 1-11 have been examined on the merits.

Priority
Acknowledgment is made of the applicant's claim for foreign priority based on an application filed in the Republic of Korea on 11/28/2018. It is noted that applicant has filed a certified copy of the application, KR10-2018-0149832, as required by 37 CFR 1.55.

	Information Disclosure Statement
The information disclosure statements (IDS) submitted on or before 04/19/2021 are in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statements are being considered by the examiner and initial copies are attached herewith.

	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park (US 2017/0207439 A1).

Regarding claim 1, Park discloses a method for manufacturing a secondary battery ([0042]; Fig. 1), the method comprising: 

providing a top cap (Fig. 2 and 3; element 131) and a safety vent (Fig. 2 and 3; element 132); 

    PNG
    media_image1.png
    345
    405
    media_image1.png
    Greyscale
bending an end portion (see tiered portion of 132 in Fig. 2) of the safety vent upward (Fig. 2 and 3; element 132); 

after bending the end portion of the safety vent (Fig. 2 and 3; element 132) upward, inserting ([0051]) the top cap (131) inside the safety vent (132), wherein, after bending the end portion of the safety vent upward (see tiered portion of 132 in Fig. 2) but prior to inserting the top cap (131) inside the safety vent (132, an outer diameter (annotated Fig. 2; element A) of the top cap (Fig. 2 and 3; element 131) is greater than an inner diameter (annotated Fig. 2; element B) of the safety vent (Fig. 2 and 3; element 132).  

    PNG
    media_image2.png
    449
    413
    media_image2.png
    Greyscale




    PNG
    media_image1.png
    345
    405
    media_image1.png
    Greyscale
Regarding claim 8, Park discloses after inserting the top cap (131) into the safety vent (132), additionally bending the end portion of the safety vent (Fig. 3; uppermost portion of element 132) in a central direction of the safety vent (132).  


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 3, 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0207439 A1).

Park discloses all claim limitations of claim 1 as set forth above.

Regarding claim 2, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Therefore the instant limitation “the outer diameter (A) of the top cap is greater than the inner diameter (B) of the safety vent by 0.01 mm to 0.03 mm” fails to patentably distinguish the instant invention from that of Park.
	

Regarding claim 3, Park discloses that the safety vent deforms when the internal pressure of the secondary battery increases beyond a certain value ([0052]). Park further discloses that the safety vent prevents the explosion of the battery ([0054]). Park does not disclose or suggest a situation in which gas escapes from the battery between the cap and safety vent, instead of through a ruptured safety vent. Therefore one of ordinary skill in the art would have the limitation “the contact pressure between the top cap and the safety vent is greater than or equal to a pressure within the secondary battery when a gas within the secondary battery begins to be discharged through the safety vent” obvious as this feature would ensure that Park’s safety vent and cap assembly functions as intended.

Regarding claim 5, Park fails to disclose a contact pressure between the safety vent and top cap. However, Park discloses that the cap assembly (including the safety vent and the top cap) is not only intended to vent gas once an internal pressure threshold has been reached and prevent the explosion of the battery ([0054]), but also to seal the electrode assembly and electrolyte within the battery can ([0047]). With these two objectives in mind one of ordinary skill in the art would have carefully considered the sealing capability of the cap assembly. These 

Regarding claim 6, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore the limitation “wherein a ratio ((A-B)/A) of a difference (A-B) between the outer diameter (A) of the top cap and the inner diameter (B) of the safety vent to the outer diameter (A) of the top cap is 5.4x10-4 to 1.62x10-3” fails to patentably distinguish the claimed invention from that of Park.
	
Regarding claim 7, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). Therefore the limitation “wherein a ratio ((A-B)/B) of a difference (A-B) between the outer diameter (A) of the top cap and the inner diameter (B) of the safety vent to the inner diameter (B) of the safety vent is 5.4x 10-4 to 1.62x 10-3” fails to patentably distinguish the claimed invention from that of Park.  

Regarding claim 9, Park discloses that the cap assembly (including the safety vent and the top cap) is not only intended to vent gas once an internal pressure threshold has been reached and prevent the explosion of the battery ([0054]), but also to seal the electrode assembly and electrolyte within the battery can ([0047]). With these two objectives in mind one of ordinary skill in the art would have carefully considered the sealing capability of the cap assembly. These considerations would naturally include the contact pressures of the elements within the cap assembly because these pressures determine whether liquid and gas can pass through the assembly.  Therefore, because the safety vent and top cap of Park are directed towards sealing one of ordinary skill would have found the contact pressure to be a result effective variable directly affecting the performance of the cap assembly as a sealing element. Consequently, it would have been obvious to one of ordinary skill in the art to have optimized the contact pressure between a side portion of the top cap and the safety vent through routine experimentation to arrive at a contact pressure of 3.5 MPa or less.  

Regarding claim 10, Park discloses a secondary battery (Fig. 1; element 100) comprising: 



a safety vent (Fig. 2 and 3; element 132) provided below the top cap (131), wherein an end portion of the safety vent (131) is bent upward to form a bent portion (Fig. 2 and 3; element 132), 
wherein the bent portion of the safety vent (132) contacts a side portion of the top cap (131). 

    PNG
    media_image1.png
    345
    405
    media_image1.png
    Greyscale

Park fails to disclose a contact pressure between the safety vent and top cap. However, Park discloses that the cap assembly (including the safety vent and the top cap) is not only intended to vent gas once an internal pressure threshold has been reached and prevent the explosion of the battery ([0054]), but also to seal the electrode assembly and electrolyte within the battery can ([0047]). With these two objectives in mind one of ordinary skill in the art would have carefully considered the sealing capability of the cap assembly. These considerations would naturally include the contact pressures of the elements within the cap assembly because these pressures determine whether liquid and gas can pass through the assembly.  Therefore, because 

Regarding claim 11, as indicated by the discussion set forth above (claim 9) of contact pressure as a result effective variable, it would have been obvious to one of ordinary skill in the art to have optimized the contact pressure applied to a central area of areas between the bent portion of the safety vent and the side portion of the top cap through routine experimentation to arrive at a contact pressure of 3.5 MPa or less.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2017/0207439 A1) in view of Kozuki (US-20060275657-A1).

Regarding claim 4, Park discloses that the cap and safety vent are made of conductive materials (“electrically connected”; [0049-0050]) but fails to disclose the material of the top cap or the safety vent. 

Kozuki discloses a top cap (Fig. 2; element 13) and safety vent (Fig. 2; element 12) for a secondary battery (Abstract). Kozuki further discloses that the top cap and safety vent are conductive ([0034]) and may both be made of aluminum ([0034]). 

Park and Kozuki are analogous art from the same field of endeavor, namely the fabrication of secondary batteries comprising cap assemblies with safety vents. Therefore, it would have been obvious to one of ordinary skill in the art to have modified Park by employing the aluminum disclosed by Kozuki as the material of the safety vent and top cap. In doing so, one of ordinary skill in the art would have been employing a material known in the art as suitable for use in top caps and safety vents.

The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/G.A.K./Examiner, Art Unit 1728                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727